UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1073


AZHAR ELAHI,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 20, 2019                                           Decided: May 30, 2019


Before GREGORY, Chief Judge, KING, Circuit Judge, and DUNCAN, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Azhar Elahi, Petitioner Pro Se. Judith Roberta O’Sullivan, Jane Tracey Schaffner, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Azhar Elahi, a native and citizen of Pakistan, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration

Judge’s denial of his request withholding of removal. * We have thoroughly reviewed the

record, including the transcript of Elahi’s merits hearing and all supporting evidence. We

conclude that the record evidence does not compel a ruling contrary to any of the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Elahi (B.I.A. Dec. 20, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                     PETITION DENIED




      *
         Elahi does not challenge the denial of relief under the Convention Against
Torture. While he does assert that he qualified for asylum, he declined to pursue asylum
in immigration court and failed to exhaust the asylum issue before the Board.
Accordingly, the issue of asylum is barred from judicial review for failure to exhaust
administrative remedies. See 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d
631, 638-40 (4th Cir. 2008).


                                            2